Citation Nr: 0805969	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  01-07 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for postoperative residuals 
of degenerative disc disease and arthritis of the lumbar 
spine (lumbar spine disorder).  


REPRESENTATION

Appellant represented by:	David E. Boelzner, Esq. and 
Daniel Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 

INTRODUCTION

The veteran had active service from November 1960 to August 
1962. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO determined that 
new and material evidence sufficient to reopen the claim of 
entitlement to service connection for a lumbar spine disorder 
had been submitted, however, the claim was denied on the 
merits.  

The veteran's claim came before the Board in October 2002, at 
which time entitlement to service connection for a lumbar 
spine disorder was denied.  On April 21, 2004, the United 
States Court of Appeals for Veterans Claims (Court) issued an 
Order, which vacated the Board's October 2002 decision and 
remanded the matter back to the Board for development 
consistent with the parties' Joint Motion to Vacate and 
Remand the BVA Decision on Appeal (Joint Motion).  In a 
November 2004 rating decision, the Board remanded the claim 
for additional development, to include satisfaction of the 
notice and assistance requirements of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002).  

The matter returned to the Board and in March 2006, 
entitlement to service connection was denied.  The veteran 
appealed that decision to the Court, which issued an August 
20, 2007 Order, which vacated the Board's March 2006 
decision.  Pursuant to the Court's August 2007 Order and the 
parties' Joint Motion, the appeal has been returned to the 
Board for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Court's Order directs further development and 
readjudication of the claim consistent with the bases set 
forth in the Joint Motion.  In this regard, the Court held 
that the medical opinions relied upon by the Board were 
inadequate, as the medical examiners failed to consider 
statements submitted by lay witnesses and the veteran's 
February 2002 Board hearing testimony in formulating an 
opinion.  

The veteran asserts that a May 1961 right ankle sprain noted 
in service also caused injury to his lumbar spine.  March 
1962 service medical records reflect treatment for low back 
pain, diagnosed as bilateral lumbago, and the veteran 
reported a history of wearing a back brace at separation from 
service in July 1962.  The veteran contends that he sought 
ongoing medical treatment for his lumbar spine disorder after 
separation from active service; however, those medical 
records are no longer available.  (The exception to this from 
the early post service years are 1966 records that reflect a 
hospitalization for low back strain, and a 1969 
hospitalization, apparently for influenza, where complaints 
of chronic low back strain were recorded.)  Also in support 
of his claim, the veteran submitted lay statements from three 
co-workers who recall his complaints of back pain and 
recollect seeing him wear a back support brace in the years 
immediately following separation from service.  

Given the foregoing, and the Court's instructions, further 
examination of the veteran should be undertaken.  

Accordingly, the claim is remanded to the RO for the 
following development: 

1.  Schedule the veteran for an examination of 
his lumbar spine.  The claims folder should be 
provided to the examiner to ensure his or her 
familiarity with the veteran's pertinent 
history, including that offered by the veteran 
and the statements from those with whom he 
worked post service.  A notation to the effect 
that the claims folder was reviewed should be 
included in any report provided.  Any indicated 
tests or studies should be performed.  After 
examination and review of the claim folder, the 
examiner should provide an opinion as to whether 
it is as likely as not (50 percent or higher) 
that the veteran's lumbar spine disability had 
its onset in service, including the instance of 
back pain noted therein.  If the examiner 
determines current disability is unrelated to 
service, he or she also should offer an opinion 
(as instructed by the Court) as to whether the 
veteran's current "back problems represent an  
aggravation of an injury that occurred in 
service or whether they reflect new injuries 
after an acute episode in service that fully 
resolved."   

2.  After undertaking any additional development 
deemed appropriate in addition to that requested 
above, the RO should re-adjudicate the issue on 
appeal.  If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental statement of 
the case and given an opportunity to respond, 
before the case is returned for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



